CalhoON, J.,
delivered the opinion of the court.
A street railroad company is under a duty to the public to stop $t regular street crossings, on a seasonable signal, to receive those desiring to take passage. It cannot avoid this duty by any practice or rules of its own. Booth on St. Ry. L., sec. 347. Its rules must be reasonable, and an absolutely contrary rule would be unreasonable. It is unreasonable for it to have a rule that where its cars stopped beyond the crossing, they should not be backed to the proper place, in order to receive the person signaling, under all circumstances. Where the distance is short and the road good, and no inconvenience is given *437the proposed passenger, it is not meant to hold that such a rule might not be held proper. But it is highly improper for it to be made, or obeyed, to apply in a ease like that before us. Here it was a rainy night, and the road very muddy, and the stop twenty or forty feet beyond the brick crossing, and the passenger, as known to the operatives, would have to walk seven blocks unless he got passage.
As to damages, this case cannot be grouped with the Marlett case or the cases of Railroad Co. v. Scurr, 59 Miss., 456 (42 Am. Rep., 373); Railroad Co. v. Jarrett, 59 Miss., 470; Railroad Co. v. Gill, 66 Miss., 39 (5 South., 393); Railroad Co. v. Fite, 67 Miss., 373 (7 South., 223); Illinois Central Railroad Co. v. Brookhaven Mach. Co., 71 Miss., 663 (16 South., 252), or any of that line of decisions. It has its true classification with the cases of Railroad Co. v. Hurst, 36 Miss., 660 (74 Am. Dec., 785); Higgins v. Railroad Co., 64 Miss., 80 (8 South., 176); Heirn v. McCaughan, 32 Miss., 17 (66 Am. Dec., 588).

Affirmed.